Citation Nr: 0832767	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits in excess of $51.00.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
July 1971.  The veteran died on March [redacted], 2005.  The claimant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO awarded the claimant $51.00 
in accrued benefits.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2005.

2.  At the time of the veteran's death, the evidence in the 
file shows no accrued benefits in excess of $51.00 that were 
due and unpaid.


CONCLUSION OF LAW

Payment of accrued benefits in excess of $51.00 is not 
warranted.  38 U.S.C.A. §§ 101, 1503, 1521, 1725, 1728, 5107, 
5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.272, 
3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VCAA establishes that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  The VA General Counsel has held, however, 
that the notice and duty to assist provisions of the VCAA are 
inapplicable where undisputed facts render a claimant 
ineligible for the benefit claimed and further factual 
development could not lead to an award. VAOPGCPREC 5-2004 
(June 23, 2004).  

In this case, the facts are not in dispute.  Resolution of 
the claimant's appeal is wholly dependent on interpretation 
of the law and regulations pertaining to the payment of 
accrued benefits.  A review of VA's duty to notify and assist 
regarding the claim is thus not necessary, because there is 
no legal basis for the claim.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002).  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the duty to notify and 
assist is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
cases where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Analysis

Accrued benefits are benefits to which the veteran was 
entitled at the time of his death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000(a) (2007).  Upon the death of a veteran, any accrued 
benefits are payable to his spouse, or to others if the 
spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).  Under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits requires that the veteran must have had a 
claim pending for such benefits at the time of his death or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

Under 38 U.S.C.A. § 1503(a)(8), annual income for pension 
purposes includes payments of any kind and from any source 
except the amount equivalent to payments for unreimbursed 
medical expenses to the extent that they exceed five percent 
of the maximum annual rate of pension.  See 38 C.F.R. § 
3.272(g).  If a VA pension recipient submits a pension 
eligibility verification report (EVR) or report of medical 
expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to adjust the amount of pension warranted.  
Consequently, a submission of an EVR or report of medical 
expenses by the veteran might result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 
1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

In this case, the facts are not in dispute.  At the time of 
his death, the veteran was receiving non-service-connected 
pension benefits and special monthly pension based on the 
need for aid and attendance.  By way of background, the RO 
awarded the veteran non-service-connected pension in a 
January 2003 rating decision.  The RO awarded the veteran 
special monthly pension based on the need for aid and 
attendance in an April 2003 rating decision.  Both awards 
were effective as of July 29, 2002, the date of the veteran's 
claim.  Based on an Improved Pension Eligibility Verification 
Report (EVR) and a Medical Expense Report (MER) received in 
May 2003, the RO recomputed the veteran's pension benefits 
starting from August 2002 forward.  As of August 2002, the 
veteran was to receive $359 per month.  This was based on an 
annual countable income of $14,593, based on the veteran 
receiving $16,504 from benefits from the Social Security 
Administration (SSA) and $2,536 in expected and allowable 
unreimbursed medical expenses for July through December 2002.  
The MER report showed expected payments of $324 for Medicare 
(Part B) and $1,660 for private medical insurance premiums, 
in addition to $552 in travel expenses for medical 
appointments.  Based on a cost-of-living increase in both the 
veteran's annual SSA benefits and the maximum allowable 
pension benefit, his monthly pension benefits was to be $361 
monthly as of December 1, 2002.

The veteran's monthly benefits were again adjusted by the RO 
in February 2004, based on an MER submitted by the veteran in 
January 2004.  As of February 2003, the veteran was to 
receive $1,465 per month.  This was based on an annual 
countable income of $1,587, based on the veteran receiving 
$16,735 from SSA and $15,782 in expected and allowable 
unreimbursed medical expenses for 2003.  The MER showed 
expected payments of $775 for Medicare (Part B), $10,298 for 
private medical insurance premiums, $678 in travel expenses, 
and $4,030 in medication costs.  As of December 2003, based 
on a cost-of-living increase in both the veteran's annual SSA 
benefits and the maximum allowable pension benefit, his 
monthly pension benefits was to be $1,468 monthly.  As of 
February 2004, the veteran's monthly benefit was to increase 
to $1,630-the maximum pension benefit available-based on 
his January 2004 statement that his unreimbursed medical 
expenses would exceed $18,000 for 2004.  As his SSA benefits 
were projected to total $17,079 for 2004, the claimed 
unreimbursed medical expenses reduced the veteran's annual 
income to $0, entitling him to the maximum annual pension 
rate of $19,570, or $1,630 per month.

The veteran died on March [redacted], 2005.  In April 2005, the 
claimant submitted a claim for VA death pension and for 
accrued benefits, apparently seeking reimbursement for the 
veteran's unreimbursed medical expenses for 2004 and until 
his death in March 2005.  By way of an August 2005 letter, 
the RO granted the claimant VA death pension with a monthly 
benefit of $567 from April 2005.  In that letter, the RO also 
indicated that the veteran's monthly pension benefit was 
$1,657 at the time of his death.  

Pursuant to an MER submitted by the veteran in February 2005 
indicating that the veteran's total unreimbursed medical 
expenses for 2004 totaled $29,711, the RO re-adjudicated the 
veteran's monthly pension benefit and issued a letter 
decision to the claimant in September 2005.  In that letter, 
the RO informed the claimant that the veteran's monthly 
pension benefit was adjusted to $1,674 for the month of March 
2005, based on the MER documenting his 2004 unreimbursed 
medical expenses.  It appears from the record that the 
veteran's monthly benefit was increased to $1,657 as of 
December 2004, based on a cost-of-living increase in the 
maximum annual pension rate and the veteran's SSA benefits.  

The RO also sent the claimant a letter in September 2005 
informing her that she was owed $51 in accrued benefits due 
and unpaid the veteran at the time of his death.  The $51 
accrued benefits resulted from the RO's re-calculating the 
veteran's annual income from December 2004 through February 
2005.  During that period, the veteran was paid $1,657 in 
monthly pension benefits, based on a cost-of-living increase 
in VA's maximum annual pension rate and an incorrectly 
calculated annual income for the veteran of $209.  However, 
on the veteran's submission of his 2004 MER, the RO re-
calculated his annual income, based on his SSA benefits of 
$17,544 and his unreimbursed medical expenses of $29,711.  
Because the veteran's unreimbursed medical expenses were 
higher than his annual SSA benefits, his annual income was 
considered to be $0, and he was thus entitled to the maximum 
annual pension rate of $1,674 monthly.  Because the veteran 
was entitled to $1,674 monthly from December 2004 through 
February 2005 but received only $1,657 monthly, a difference 
of $17 per month-for a total of $51-was due and unpaid the 
veteran at the time of his death.  Thus, the claimant was 
entitled to accrued benefits in the amount of $51 at the time 
of the veteran's death.

The claimant contends that she should be paid "accrued 
benefits" in the amount of the veteran's unreimbursed 
medical expenses for 2004 and until his death in March 2005.  
In her June 2006 notice of disagreement (NOD), the claimant 
stated that she was seeking $29,711 in reimbursement for 
medical bills.  She further stated that she and the veteran 
"have always had to borrow the money to pay these medical 
bills[;] then when we get the check for reimbursement pay off 
the loans."  Similarly, in her January 2007 VA Form 9 
(Appeal to Board of Veterans Appeals), the claimant asserted 
that VA "paid out of pocket medical expenses for the year 
2002 and 2003" and stated that she was owed "accrued 
benefits" in the amount of the veteran's 2004 unreimbursed 
medical expenses.  

After a review of the evidence, the Board finds that, at the 
time of the veteran's death, the evidence in the file shows 
no accrued benefits in excess of $51.00 that were due and 
unpaid the veteran.  A September 2005 letter decision to the 
claimant acknowledged that $51.00 was owed the veteran at the 
time of his death and would be sent to the claimant in 
payment.  As discussed above, the $51.00 owed the veteran 
amounts to an adjustment of his monthly pension benefit to 
the maximum annual pension rate from December 2004 through 
February 2005.  (As noted above, the benefit amount was 
corrected to the proper amount for the month of March 2005 by 
way of the RO's September 2005 letter to the claimant.)  As a 
veteran receiving non-service-connected pension and special 
monthly pension based on the need for aid and attendance and 
with one dependent, the maximum monthly pension to which he 
was entitled was $1,630 per month from February 2004 through 
November 2004, and $1,674 per month from December 2004 
through his death in March 2005.  Contrary to what the 
claimant appears to assert in both her NOD and her VA Form 9, 
the veteran had not been adjudged to be entitled to, and had 
not received, additional payments for his unreimbursed 
medical expenses.  Rather, the amounts spent on unreimbursed 
medical expenses were used in calculating his annual income 
by offsetting the amount the veteran received from his SSA 
benefits.  

The Board notes that there is simply no provision in law for 
reimbursement of unreimbursed medical expenses to the 
claimant because, as indicated above, the accrued benefits 
law and regulations specifically provide that such expenses 
may be used only to offset the amount of annual income a 
veteran receives.  Under 38 U.S.C.A. § 1503(a)(8), annual 
income for pension purposes includes payments of any kind and 
from any source except the amount equivalent to payments for 
unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g).  
Thus, the veteran's reported unreimbursed medical expenses 
were used by VA to adjust the amount of pension warranted by 
excluding the total amount of unreimbursed medical expenses 
from the veteran's annual income.  However, the monthly 
pension benefit awarded the veteran cannot exceed the maximum 
annual pension rate set forth by Congress each year.  See 
38 U.S.C.A. 1521, 5312 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.23 (2007).  In 2004, that rate was $1,630 per month-the 
amount the veteran was receiving.  Beginning in December 
2004, the amount increased to $1,674 per month.  As noted 
above, the claimant's accrued benefits have been adjusted to 
reflect the amount owed the veteran from December 2004 
through February 2005 due to the increased maximum pension 
amount.  Unfortunately, however, the claimant is simply not 
entitled to any benefit above the maximum annual pension rate 
set forth by Congress.

Because the evidence in the file at the date of the veteran's 
death does not show that there were any accrued benefits in 
excess of $51.00 that were due and unpaid, the claim for 
accrued benefits must be denied.  Because the basis for 
denial of this claim is lack of entitlement under the law, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to accrued benefits in excess of $51.00 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


